Bates, Judge,
delivered the opinion of the court.
The plaintiffs claimed title as derived from two different sources, that is, from Calvin Adams and from the heirs of Provenché.
The first instruction given defeated their claim under Adams.
That instruction was correct. Although Adams presented the claim to the board, the confirmation was made expressly to Provenché or his legal representatives.
It did not enure to Adams merely for the reason that he was the claimant. (Hogan v. Page, 22 Mo. 55, S. C. 32 Mo. 68 ; Mercer v. Letcher, 22 Mo. 66 ; Papin v. Massey, 27 Mo. 445.)
Nor did the deeds given in evidence show a connected chain of title from Provenché to Adams.
The second instruction given defeated their claim under the heirs of Provenché, and it was also correct. The con*555firmation enured to Proyenché, if lie was living and had not conveyed the property. If he had conveyed the land, it enured to his assignee, and it only enured to the heirs if Provendré was dead, and had not conveyed his claim. (Papin v. Massey.) The conveyance given in evidence from Provenché to Limpach was effectual to pass his title, and the confirmation enured to Limpach or his assignees, if he had any, and the plaintiffs did not show themselves the assignees of Limpach.
Judgment affirmed;
Judges Bay and Dryden concur.